Citation Nr: 0126670	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  95-12 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2) (West Supp. 
2001).


REPRESENTATION

Appellant represented by:	R. Aaron Martinez, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from January 1940 to June 
1945, July 1948 to February 1954, and August 1954 to July 
1963.  He died December 9, 1984.  Service connection for the 
cause of the veteran's death and dependency and indemnity 
compensation was granted by the RO to appellant, the 
veteran's widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Atlanta, Georgia, Regional Office (RO), which denied 
appellant's claim for additional dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. 
§ 1311(a)(2), on the basis that the veteran had not been in 
receipt of compensation for service-connected disability 
rated as totally disabling for a continuous period of at 
least eight years prior to his death.  A January 1996 RO 
hearing was held.  Jurisdiction over the case was 
subsequently transferred to the Montgomery, Alabama, Regional 
Office.  An October 1996 Travel Board hearing was held before 
the undersigned Board Member at the Montgomery RO.  

In October 1997, the Board remanded the case to the 
Montgomery, Alabama, Regional Office for additional 
evidentiary development.  Jurisdiction over the case was 
subsequently transferred back to the Atlanta, Georgia, RO.  
In a written response to a September 2001 hearing 
clarification letter from the Board's administrative staff, 
appellant's attorney indicated that appellant did not want 
another hearing.  


REMAND

As noted above, this matter was initially remanded by the 
Board in October 1997.  At that time, as the law was 
interpreted, to allow the claim it would have been necessary 
to get behind final rating decisions that had assigned the 
ratings in effect in the years leading up to the veteran's 
death.  Thus, the matter was remanded for the RO to consider 
clear and unmistakable error in prior rating actions that had 
become final.

The RO made that analysis and provided a comprehensive 
supplemental statement of the case to the appellant and her 
representative.  Regrettably, however, while this was going 
on, interpretation of section 1311 was changed by Court 
decisions, and there was a new law passed which results in 
the need for additional development.

Initially, in November 2000, the Veterans Claims Assistance 
Act (VCAA) was passed.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
These matters provide for notice and developmental assistance 
that the VA must provide to claimants.  In view of those 
provisions, the major change in legal interpretation must be 
explained so that the appellant and her representative may 
make a presentation on the law as it now exists.  This will 
also provide for initial review by the RO under the new law 
so as not to prejudice the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In Hix v. West, 12 Vet. App. 138 (1999), aff'd sub nom. Hix 
v. Gober, 225 F.3d. 1377 (Fed. Cir. 2000), the United States 
Court of Appeals for Veterans Claims (Court of Appeals) held 
that claimants may establish entitlement to enhanced 
dependency and indemnity compensation under § 1311(a)(2) by 
showing that the veteran was "hypothetically" entitled to 
receive a total rating for the eight-year period preceding 
death.  The Court of Appeals explained that hypothetical 
entitlement existed when the evidence in the veteran's claims 
file or VA custody prior to the veteran's death established 
that the veteran was entitled to have received a total 
disability rating for the specified period preceding death.  
Id.  In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the "entitled to receive" 
provision of 38 U.S.C.A. § 1311(a)(2) requires de novo review 
of the entire record without regard to prior rating decisions 
entered during the life of the veteran.  The Federal Circuit 
also held that 38 C.F.R. § 20.1106 (2000) provides that, with 
the exception of 38 U.S.C.A. § 1318 claims and certain issues 
not applicable in the instant case, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  

In its ruling, the Federal Circuit affirmed the lower court's 
decision and stated that the "entitled to receive" 
provision of 38 U.S.C.A. § 1311 (a)(2) required de novo 
determination of the veteran's disability upon the entirety 
of the record, including new evidence presented by the 
surviving spouse.  See Hix v. Gober, 225 F.3d at 1380.  
However, the Office of the VA General Counsel subsequently 
issued a precedential opinion that stated that the Federal 
Circuit's statement regarding "new evidence presented by the 
surviving spouse" was dicta and therefore did not require VA 
to accept evidence submitted after a veteran's death that is 
offered to establish entitlement to § 1311(a)(2) benefits.  
See VAOPGCPREC 9-00 (Dec. 8, 2000).  Therefore, in light of 
recent judicial precedents and binding VA General Counsel 
precedential opinion, the RO will decide appellant's claim 
for § 1311(a)(2) benefits based on a de novo review of the 
record as it existed in the veteran's claims file or VA 
custody prior to the veteran's death.  

In view of the foregoing, this case is REMANDED for the 
following action:

The appellant and her representative are 
provided, by virtue of this action, the 
opportunity to submit written argument or 
evidence concerning a de novo review of 
the evidence on file at that time of 
death, and the reason that such review 
should result in a favorable decision.  
After having the opportunity to make such 
argument, the RO should readjudicate the 
claim under the new/current legal 
standard as set out in Hix, supra, and 
the Precedent Opinion of the General 
Counsel of the VA.  To the extent the 
benefits sought are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




